DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on May 24, 2022.  Claims 26, 30, and 34-38 are amended.    
Claims 26-38 are currently pending consideration.

Response to Arguments
Applicant's remarks filed May 24, 2022 concerning claims 26-38 have been fully considered, but are not persuasive.  The reasons set forth below.

Regarding claim 26, on page 7 of Applicant's remarks and similarly claims 30 and 34, Applicant submits that Iyer fails to describe “projecting, by the ultra low latency user device, the decoder matrix of the ultra low latency user device to be substantially orthogonal with the reference spatial subspace in which a precoder matrix for the mobile broadband user device is aligned with the reference spatial subspace” 
In response to applicant’s remarks, the examiner respectfully disagrees.  Iyer teaches in Paragraphs [0256] to [0265] about precoding/decoding matrix information.  With the help of this information, the UE is able to cancel the interference transmitted to other co-scheduled UEs or from other beams/TRPs.  Therefore, Iyer teaches using the decoding matrix information to cancel the interference from other beams/TRPs.  Examiner’s assertions are clear and proper. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 2018/0092104 A1) in view of Iyer et al. (US 2019/0261380 A1).

1. Regarding claims 26 and 30, Sheng teaches a method and apparatus (Figure 1 and 2) comprising:
determining, by an ultra low latency user device, a reference spatial subspace (Paragraph [0015] and [0145] spatial dimension);
receiving, by the ultra low latency user device, control information indicating that a scheduled transmission of an ultra low latency data block to the ultra low latency user device is co-scheduled with a transmission of a mobile broadband data block to a mobile broadband user device via a set of shared physical resource blocks using multi-user multiple-input, multiple-output (MU-MIMO)) (Figure 5 Paragraph [0015] URLLC and eMBB).
Sheng does not explicitly disclose determining, by the ultra low latency user device, a decoder matrix; projecting, by the ultra low latency user device, the decoder matrix of the ultra low latency user device to be substantially orthogonal with the reference spatial subspace in which a precoder matrix for the mobile broadband user device is aligned with the reference spatial subspace, to reduce interference at the ultra low latency user device caused by the transmission of an enhanced mobile broadband data block, when receiving the ultra low latency data block.
Iyer teaches determining, by the ultra low latency user device, a decoder matrix; projecting, by the ultra low latency user device, the decoder matrix of the ultra low latency user device to be substantially orthogonal with the reference spatial subspace in which a precoder matrix for the mobile broadband user device is aligned with the reference spatial subspace, to reduce interference at the ultra low latency user device caused by the transmission of an enhanced mobile broadband data block, when receiving the ultra low latency data block (Iyer Paragraphs [0256] to [0265] UE scheduled; precoding/decoding matrix information; UE able to cancel interference from other beams).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determining, by the ultra low latency user device, a decoder matrix; projecting, by the ultra low latency user device, the decoder matrix of the ultra low latency user device to be substantially orthogonal with the reference spatial subspace in which a precoder matrix for the mobile broadband user device is aligned with the reference spatial subspace, to reduce interference at the ultra low latency user device caused by the transmission of an enhanced mobile broadband data block, when receiving the ultra low latency data block as taught by Iyer in the system of Sheng for cancelation of interference see Paragraph [0264] of Iyer.

2. Regarding claim 34, Sheng teaches a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to: (Paragraph [0211])
determining a reference spatial subspace (Paragraph [0015] and [0145] spatial dimension);
receive a control information indicating that a scheduled transmission of an ultra low latency data block to an ultra low latency user device is co-scheduled with a transmission of a mobile broadband data block to a mobile broadband user device via a set of shared physical resource blocks using multi-user multiple-input, multiple-output (MU-MIMO)) (Figure 5 Paragraph [0015] URLLC and eMBB).
Sheng does not explicitly disclose determine a decoder matrix; project the decoder matrix of the ultra low latency user device to be substantially orthogonal with the reference spatial subspace in which a precoder matrix for the mobile broadband user device is aligned with the reference spatial subspace, to reduce interference at the ultra low latency user device caused by the transmission of an enhanced mobile broadband data block, when receiving the ultra low latency data block.
Iyer teaches determine a decoder matrix; project the decoder matrix of the ultra low latency user device to be substantially orthogonal with the reference spatial subspace in which a precoder matrix for the mobile broadband user device is aligned with the reference spatial subspace, to reduce interference at the ultra low latency user device caused by the transmission of an enhanced mobile broadband data block, when receiving the ultra low latency data block (Iyer Paragraphs [0256] to [0265] UE scheduled; precoding/decoding matrix information; UE able to cancel interference from other beams).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determine a decoder matrix; project the decoder matrix of the ultra low latency user device to be substantially orthogonal with the reference spatial subspace in which a precoder matrix for the mobile broadband user device is aligned with the reference spatial subspace, to reduce interference at the ultra low latency user device caused by the transmission of an enhanced mobile broadband data block, when receiving the ultra low latency data block.
as taught by Iyer in the system of Sheng for cancelation of interference see Paragraph [0264] of Iyer.

3. Regarding claims 27, 31 and 35, Sheng in view of Iyer teaches further comprising:
receiving, by the ultra low latency user device, the ultra low latency data block via the set of shared physical resource blocks based on the projected decoder matrix of the ultra low latency user device (Sheng Paragraph [0015] and [0145] spatial dimension; Iyer Paragraph [0256] to [0265] suggested decoding matrix; UE is able to cancel the interference).

4. Regarding claims 28, 32 and 36, Sheng in view of Iyer teaches wherein the projecting comprises: projecting, by the ultra low latency user device, the decoder matrix of the ultra low latency user device to be orthogonal to the reference spatial subspace in order to reduce interference at the ultra low latency user device caused by the transmission of the enhanced mobile broadband data block, when receiving the ultra low latency data block (Sheng Paragraph [0015] and [0145] spatial dimension; Iyer Paragraph [0256] to [0265] suggested decoding matrix; UE is able to cancel the interference).

5. Regarding claims 29, 33 and 37, Sheng in view of Iyer teaches wherein the control information is received within downlink control information (DCI) via a physical downlink control channel (PDCCH) (Iyer Paragraphs [0154] [0264] NR DCI; DCI transmitted in PDCCH).

6. Regarding claim 38, Sheng in view of Iyer teaches wherein the computer program product for the computer is comprised at the ultra low latency user device (Sheng, Paragraph [0211] program running on the UE).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466